Citation Nr: 0630781	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-07 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show a current diagnosis of 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in September 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, and 
particularly, a PTSD service connection claim.  Included with 
this correspondence was a document containing the relevant 
provisions of the VCAA.  The RO received no response and 
subsequently denied the PTSD claim in a rating decision dated 
in January 2003.  

In February 2003, the RO received correspondence from the 
veteran in which he claimed to have never received the 
initial VCAA notice.  In response, the RO again issued a 
letter notifying the veteran of the VCAA.  In this letter, 
dated in February 2003, the RO advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits, and particularly, a PTSD 
service connection claim.  In order to assist the veteran in 
verifying the claimed PTSD stressors, the RO specifically 
asked that the veteran send copies of military service 
records, copies of investigation reports or other documents 
about his experiences, statements from people who witnessed 
the claimed events, and copies of letters he wrote at the 
time that describe or refer to the events.  The RO also asked 
the veteran to inform the RO of any medical treatment for 
PTSD.

In the February 2003 letter, the RO referenced an enclosed 
sheet regarding claims processing under the VCAA.  The Board 
notes, however, that this sheet is not in the claims file, 
thus, it is unclear whether the RO sent it to the veteran.  
Nonetheless, the Board finds that subsequent documentation 
provided to the veteran adequately conveyed the elements of 
the VCAA and that the veteran has demonstrated his 
understanding of what is needed to substantiate his claim.  

In response to the February 2003 VCAA notice, the veteran 
submitted correspondence demonstrating his knowledge and 
understanding of the elements needed to establish entitlement 
to service connection for PTSD.  In that letter, the veteran 
described two events in service that he claimed caused him to 
have PTSD.  The veteran also asked that the RO schedule a 
psychiatric examination to determine the nature and extend of 
his claimed PTSD.  The record also shows that the RO 
subsequently sent the veteran a Statement of the Case (SOC), 
dated in August 2003, in which the RO included all of the 
regulations pertinent to his claim, including the regulations 
implementing the VCAA.  

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot. 

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the rating 
decision on appeal as required by Pelegrini II.  To the 
extent that a Pelegrini II violation exists, the Board finds 
that such a violation has resulted in no prejudice.  The RO 
issued a Supplemental Statement of the Case (SSOC) in August 
2005.  The RO gave the veteran 60 days to respond, yet no 
response was received.  The veteran has had adequate time to 
respond to the VCAA notice and SOC.  Remanding for further 
development would not likely lead to the admission of 
additional pertinent evidence and would serve no purpose.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and provided 
the veteran with two VA examinations to determine whether the 
veteran suffers from PTSD.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  38 C.F.R. § 
4.125(a) (2006).   

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2006).  Examples of such 
evidence include statements from family members and fellow 
service members.  Id.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Id.    

Analysis

The veteran's claim for service connection for PTSD must be 
denied because there is no PTSD diagnosis.  The RO provided 
the veteran with VA psychiatric examinations in June 2003 and 
August 2005.  In both examination reports, the examiner 
specifically stated that PTSD had not been shown under DSM-IV 
criteria.  In the June 2003 examination report, Dr. C.C. 
reported that the veteran had no history of psychiatric care.  
Dr. C.C. went on to discuss the veteran's background 
extensively, including his military service, prior to finding 
that PTSD was not shown.  In the August 2005 VA examination 
report, Dr. C.C. again discussed the veteran's background and 
noted that he had not had any psychiatric treatment since the 
previous VA psychiatric examination.  Based on these reports, 
the Board concludes that Dr. C.C. provided thorough 
examinations and that there is no reason to question the 
findings.  The record is otherwise negative for treatment or 
a diagnosis of PTSD.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current diagnosis of PTSD has 
been clinically shown, there is no basis upon which 
compensation may be based.

The veteran's allegation that he has PTSD is based on his own 
diagnosis.  However, as a pay person, he has no professional 
expertise.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  The law is well established that where a claim 
involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


